Berdon, J.,
dissenting. The defendants, the Connecticut bar examining committee and its administrative director, have neatly packaged their procedures with what they consider to be checks and balances to ensure that bar examinations are fairly graded. They fail, however, to address one aspect of due process that I consider to be of great importance—the perception of fairness. The plaintiff’s only avenue for review of his essay examination was by the same committee responsible for his original grade, albeit different examiners. Furthermore, the plaintiff was never given the opportunity to confront the examiners in order to explain his position. In short, the review of his essay examination, which is very subjective, is, in the eyes of the applicant, part and parcel of the “Good Ole Boys” club—that is, by the same persons responsible for preparing, establishing the standards for and grading the examination. I do not believe this passes constitutional muster. I conclude that due process requires another level of review.
*541It is clear that a bar applicant must be afforded the protections of due process under the fourteenth amendment to the United States constitution. Schware v. Board of Bar Examiners, 353 U.S. 232, 238-39, 77 S. Ct. 752, 1 L. Ed. 2d 796 (1957); note, “Admission to the Bar: A Constitutional Analysis,” 34 Vand. L. Rev. 655, 712 (1981). That process, however, must have “the appearance of evenhanded justice which is at the core of due process.” Mayberry v. Pennsylvania, 400 U.S. 455, 469, 91 S. Ct. 499, 27 L. Ed. 2d 532 (1971) (Harlan, J., concurring) (criminal contempt proceedings); L. Tribe, American Constitutional Law (2d Ed. 1988) § 10-16, p. 745.
The facts of the present case underscore why an applicant should be given a postexamination hearing by a board other than the examining committee that administered the examination. The plaintiff, a graduate of Georgetown Law School, a distinguished law school, obtained a converted score of 262.79 on the July, 1989 bar examination, which was below the passing converted score of 264.1 Two of the plaintiffs twelve essay questions received grades of only one out of a possible seven points. Another essay question received a mere two out of seven. If the plaintiff had received a raw score of one-half point more on any of the essay questions, including any of the above questions on which he only received one or two out of a possible seven points, he would have obtained the required converted score of 264. The diminutive value of one half of one point of a total of eighty-four possible points on a subjective examination is obvious.
The plaintiff claims that errors were made in the grading of his essay questions and that the grading process was “arbitrary and capricious.” In opposition to the defendants’ motion for summary judgment, the *542plaintiff submitted the questions and his answers. The majority concedes, as it must, that the essay questions are subjective. And in the field of jurisprudence, that subjectivity is at its highest. I take judicial notice of the fact that the “right” answers in the law today may be the wrong answers for tomorrow. For example, the “separate-but-equal” doctrine endorsed by the United States Supreme Court in Plessy v. Ferguson, 163 U.S. 537, 16 S. Ct. 1138, 41 L. Ed. 256 (1896), which segregated African-Americans, would not be tolerated as a right answer today. Nor would we accept today as passing constitutional muster a regulation that prohibited women from practicing law as the United States Supreme Court held in Bradwell v. Illinois, 83 U.S. (16 Wall.) 130, 21 L. Ed. 442 (1873).
Given the fact that essay examinations are extremely subjective, that the plaintiff’s converted score of 262.79 missed the mark by a mere one half of 1 percent, and that he was never given an opportunity to argue his position directly to the examiners who reviewed his initial score, it is understandable why he or any other person in his position would perceive that those who judged his examination were not evenhanded and that the system is not fair.
The majority, however, has a bottom line answer to this due process claim—that is, the plaintiff and others similarly situated can always retake the examination. I cannot accept this bottom line. In response to a similar argument, the Fourth Circuit Court of Appeals replied “once is enough.” (Emphasis added.) Richardson v. McFadden, 540 F.2d 744, 752 (4th Cir. 1976) (“To our knowledge, a person is not required by any state to repeatedly demonstrate his competence to practice law. The rule is: once is enough. And the reason for the rule is that it takes work, effort, and, nowadays, money to prepare for a bar examination. Moreover, the license is deemed of sufficient value that *543delay in getting it is an injury.”). I am sure that this sentiment would be echoed by most law school graduates, even those who have been admitted to the bar.
Accordingly, I would reverse the trial court’s granting the defendants’ motion for summary judgment and remand the matter for further proceedings.

 On the February, 1990 bar exam he received a score of 260.67.